Citation Nr: 0218830	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  99-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
pterygia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.  

This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Waco 
Regional Office (RO) April 1998 decision denying, in 
pertinent part, a compensable rating for bilateral vision 
impairment.

In February 2001, the Board remanded this matter for 
further evidentiary development.  On thorough review of 
the record, the Board concludes that such development was 
completed satisfactorily.  Stegall v. West, 11 Vet App 268 
(1998).


FINDINGS OF FACT

1.  The veteran received notice and assistance 
commensurate with applicable law and regulations.  

2.  The veteran has a history of bilateral pterygia and 
pterygia excisions without recent recurrence, and the 
pterygia have had no impact upon subsequent age-related 
loss of vision.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 
2000.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).  

2.  The criteria for a compensable evaluation for 
bilateral pterygia have not been met.  38 U.S.C. §§ 1155, 
5102, 5103, 5103A (2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.84a, Diagnostic Code 6034 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
a claim for benefits unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  The Secretary may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  38 U.S.C. § 
5103A (2002).

Having reviewed the complete record, the Board believes 
that there is ample medical and other evidence of record 
upon which to decide the veteran's claim.  The Board is 
unaware of, and the veteran has not identified, any 
additional evidence which is necessary to make an informed 
decision on this issue.  Thus, the Board believes that all 
relevant evidence which is available has been obtained.  
The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and 
argument on his behalf, including presenting testimony at 
a personal hearing before a the undersigned.  Further, he 
and his representative have been notified of the evidence 
needed to establish the benefit sought, and he has been 
advised regarding his and VA's respective responsibilities 
as to obtaining that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Consequently, the Board 
concludes that VA's statutory duty to assist the veteran 
has been satisfied.

The veteran was accorded a thorough and responsive VA 
ophthalmic examination in August 2001.  As well, he was 
informed of all pertinent law and regulations as well as 
the provisions of VCAA and the type of evidence necessary 
to substantiate his claim by April 1999 statement of the 
case and August 2002 supplemental statement of the case.

The Board notes that seeking further development of the 
case would serve no useful purpose.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support 
of the result in a particular case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  
VA has satisfied, as far as practicably possible, the 
notice, assistance, and other requirements of VCAA, and 
any further action would only serve to burden VA with no 
foreseeable benefits flowing to the veteran.  Id.; Soyini, 
supra.

Factual Background 

By September 1953 rating decision, the RO granted service 
connection for bilateral pterygia.  A noncompensable 
evaluation was assigned.

On May 1961 VA medical examination, he reported a prior 
history of radiation therapy for pterygia.

In July 1987, P. Sheinberg, M.D., indicated that the 
veteran was treated in his office for vision impairment 
since 1970.  

Medical records from Drs. Sheinberg and H. Granek from May 
1991 to January 1992 documented intermittent treatment of 
the veteran's bilateral eye disabilities.  On examination 
in May 1991, a history of gradually deteriorating vision 
as well as pterygia excision surgery was noted.  

VA treatment, therapy, and counseling records from March 
to November 1997 documented treatment for vision 
impairment.  On September 1997 medical examination report, 
it was indicated that he was blind due to age-related 
macular degeneration, pterygia, and "other multiple 
coexisting medical problems."

On May 1998 VA ophthalmic examination, a history of 
multiple, bilateral pterygia excisions, age-related 
macular degeneration, status post right eye macular 
photocoagulation in 1991, cranial nerve VI palsy in 1991 
(resolved), and status post bilateral ptosis repair was 
reflected.  A history of bilateral pterygia excisions 
(stable and with no recurrence), bilateral age-related 
macular degeneration, bilateral cataracts, a history of 
cranial nerve VI palsy (resolved), and status post 
bilateral ptosis surgery (resolved) were diagnosed.  

At a November 2000 Travel Board hearing, the veteran 
testified that he had recurrent pterygia in both eyes 
since service, requiring repeated surgeries and treatment 
by "spotting with acid needles" on the eyeballs and 
radiation therapy, believing that such treatment 
contributed to his subsequent eye problems.  He stated 
that he began to notice vision impairment in about 1970.  
Since 1970, he reportedly experienced gradual 
deterioration of his vision.  Since 1991, he was legally 
blind.

On August 2001 VA ophthalmic examination, the examiner 
noted a history of multiple ophthalmic problems to include 
multiple pterygia excisions in both eyes.  The examiner 
also noted a history of age-related macular degeneration, 
bilaterally.  On examination, the veteran voiced no new 
specific eye or visual complaints, and he reported that he 
had not undergone any ophthalmic surgical procedures in 
recent years.  Uncorrected visual acuity in the right eye 
was 20/400, and in the left eye, it was 20/200.  Corrected 
visual acuity was 20/200 in the right eye and 20/80 in the 
left eye.  He saw test letters at one foot in both eyes, 
and he saw hand motions in both eyes at three feet.  There 
was no apparent pupil defect in either eye, and there was 
no diplopia.  There was no pterygium recurrence in either 
eye.  The examiner diagnosed a history of bilateral 
pterygia excisions with no recurrence, advanced age-
related macular degeneration in both eyes, bilateral 
cataracts, a history of cranial nerve VI palsy that 
resolved without sequelae, and a history of ptosis/status 
post ptosis repair bilaterally.  The examiner opined that 
the primary cause of the veteran's vision loss was 
advanced age-related macular degeneration; despite the 
veteran's history of pterygia and pterygia excision, such 
was not the cause of his vision loss; macular degeneration 
did not appear to be related to pterygia or to excisions 
thereof.  Also, the examiner opined that the bilateral 
cataracts were unrelated to pterygia or pterygia 
excisions; the cause of ptosis in this case was described 
as unknown, according to the examiner; however, it was 
most likely unrelated to pterygia or pterygia excisions.  
Also, the veteran's history of cranial nerve palsy was 
determined to be most likely unrelated to his pterygia or 
pterygia excisions. 

Law and Regulations 

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C. § 1155; 38 
C.F.R. § 4.1 (2002).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Governing regulations include 38 
C.F.R. §§ 4.1, 4.2 (2002), which require the evaluation of 
the complete medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2002).

Pyramiding, that is rating the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit 
rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is 
duplicative or overlaps the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors 
which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  However, the assignment of a particular 
diagnostic code is completely dependent on the facts of a 
particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  See Tedeschi v. Brown, 7 Vet. App. 411 
(1995).  

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  When 
the positive and negative evidence relating to a veteran's 
claim are in approximate balance, the veteran prevails.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is inapplicable.  Id. at 1365.

Analysis

The veteran's pterygium disability is rated zero percent 
disabling in accordance with 38 C.F.R. § 4.84a, Code 6034.  
These criteria provide that this disability is to be rated 
based upon loss of vision, if any.  38 C.F.R. § 4.84a, 
Code 6034 (2002).  Criteria for rating impaired vision 
provide for a compensable disability rating when visual 
acuity is impaired to at least 20/50 in one eye and to at 
least 20/40 in the other eye.  38 C.F.R. § 4.84a, Code 
6079 (2002).  Visual acuity is to be measured based on the 
best distant vision obtainable after the best correction 
by glasses, unless there is a difference of more than four 
diopters of spherical correction between the two eyes, or 
the presence of keratoconus.  38 C.F.R. § 4.75 (2002).

In the veteran's case, measurements of visual acuity meet 
the schedular criteria for a compensable rating. Id.; 
38 C.F.R. § 4.84, Code 6079.  However, a compensable 
evaluation for bilateral pterygia, nonetheless, cannot be 
granted.  On August 2001 VA ophthalmic examination, the 
examiner concluded that the veteran's pterygia were 
excised and that there had been no recurrence.  As such, 
the veteran cannot be seen to be presently suffering from 
that disability.  Furthermore, his visual impairment is 
not the result of his history of pterygia or the excision 
thereof.  Rather, his loss of vision is the result of age-
related macular degeneration.  Moreover, cataracts and 
other eye-related disabilities from which he suffers are 
not shown to be related to and history of pterygia.  

It is noteworthy that eye disorders may be rated based on 
contraction of visual fields.  38 C.F.R. §§ 4.76, 4.76a 
(2002).  However, in this case, no loss of field of vision 
has been reported as a consequence of pterygia.  
Additionally, there is no indication that the veteran has 
an unhealed eye injury. Consequently, a rating under 38 
C.F.R. § 4.84a, Code 6009 (2002) may not be assigned.  

Based on the foregoing, there is no current basis upon 
which to assign a higher disability rating.  The evidence 
of record weighs against the veteran's claim, and there is 
no evidence to the contrary.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
rule is inapplicable.  Ortiz, supra.; Gilbert, supra.  

The Board notes that consideration has been given to the 
potential application of the various provisions of 38 
C.F.R. Parts 3 and 4 (2002) whether or not raised by the 
veteran, as required by Schafrath, supra.  However, the 
Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of bilateral pterygia not 
contemplated in the currently assigned zero percent rating 
permitted under the Schedule.  


ORDER

A compensable evaluation for bilateral pterygia is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

